Citation Nr: 0607173	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.

The peripheral neuropathy and erectile dysfunction claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence fails to reveal a diagnosis of 
diabetic retinopathy.


CONCLUSION OF LAW

The veteran does not have diabetic retinopathy that is 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Secondary Service Connection Claim

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As a layman, the 
veteran is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran's VA treatment records from 2003 to 2004 do not 
reveal a diagnosis of diabetic retinopathy.  Instead, the 
February 2000 VA general medical examination report indicates 
the veteran had refraction error while the September 2003 VA 
diabetes mellitus examination report specifically indicates 
there was no evidence of diabetic retinopathy.  As the 
competent medical evidence fails to show a current diagnosis 
of a diabetic retinopathy, secondary service connection must 
be denied.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (service connection requires the diagnosis of a 
current chronic disability).  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Prior to initial adjudication of his claim, the veteran was 
notified by letter in December 2002 of the principles of 
service connection and informed him of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  He was requested to identify or 
submit the evidence to VA and reminded that it was ultimately 
his responsibility to submit any private records.  The rating 
decision, statement of the case, supplemental statement of 
the case, and letter to the veteran, apprised him of the 
information and evidence needed to substantiate secondary 
service connection, the law applicable in adjudicating the 
appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made, including the necessity of submitting competent medical 
evidence of a diagnosed chronic disability.  Thus, the Board 
considers VA's notice requirements met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examination in connection with 
this matter and the resulting report is of record.  In his 
January 2003 correspondence the veteran indicated that he 
received all treatment from VA and his VA medical records 
have been obtained.  His service medical records and a lay 
statement also have been associated with his claims file.  As 
the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Secondary service connection for diabetic retinopathy is 
denied.


REMAND

While the competent medical evidence indicates that the 
veteran's diagnosed peripheral neuropathy and erectile 
dysfunction is not the result of his service-connected 
diabetes mellitus, the examination reports do not contain an 
opinion regarding whether there is any increase in severity 
of either disability due to his service-connected diabetes 
mellitus.  Therefore, another VA examination must be afforded 
the veteran prior to appellate review.  See 38 C.F.R. 
§ 3.159(c) (2005).

Also, as part of VA's duty to assist, the veteran should be 
requested to submit any evidence in his possession pertinent 
to these claims.  See 38 C.F.R. § 3.159(b) (2005).  Moreover, 
his current VA treatment records should be obtained.  See 38 
C.F.R. § 3.159(c) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification and 
development action required by statute, 
implementing regulation, court decisions, 
and VA directives is completed for these 
secondary service connection claims, to 
include telling the veteran to submit 
copies of any evidence in his possession 
relevant to his claims.

2.  Obtain the veteran's VA treatment 
records from July 2004 to the present 
from the VA medical facility located in 
San Juan, Puerto Rico.

3.  Schedule the veteran for VA 
examinations.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
diagnosed peripheral neuropathy and/or 
erectile dysfunction, at least as likely 
as not, (50%) is aggravated by his 
service-connected diabetes mellitus.  The 
Board notes that temporary and 
intermittent flare-ups of any condition 
would not itself constitute aggravation, 
unless the underlying condition is 
considered to have gotten worse.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Readjudicate the veteran's secondary 
service connection claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits and all evidence received since 
February 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


